 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.1 Page 1 of 13




 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 BRYAN C. BENNETT

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10                                                      Case No.: '20CV2263 BEN KSC
11
     BRYAN C. BENNETT                                   COMPLAINT FOR DAMAGES
12                                                      FOR (1) VIOLATIONS OF THE
                       Plaintiff,                       ROSENTHAL FAIR DEBT
13                                                      COLLECTION PRACTICES ACT
            vs.                                         (CAL. CIV. CODE §§ 1788-1778.32);
14                                                      AND (2) VIOLATIONS OF THE
     BARCLAYS BANK DELAWARE                             TELEPHONE CONSUMER
15                                                      PROTECTION ACT (47 U.S.C.
                                                        §227)
16                  Defendant,
17
                                                        JURY TRIAL DEMANDED
18

19

20                               COMPLAINT FOR DAMAGES
21                                       INTRODUCTION
22 1. BRYAN C. BENNETT (hereinafter referred to as “Plaintiff”), by and through his

23      Counsel of record, brings this action against BARCLAYS BANK DELAWARE
24      (hereinafter referred to as “BARCLAYS” or “Defendant”) pertaining to actions by
25      Defendant to unlawfully collect a consumer debt allegedly owed by Plaintiff,
26      including but not limited to collection via the use of an Automated Telephone
27      Dialing System (“ATDS”) and/or Artificial or Prerecorded Voice in violation of
28      the Telephone Consumer Protection Act, (“TCPA” [47 U.S.C. § 227 et seq.], and
                                                  -1-
                               BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.2 Page 2 of 13




 1         contacting the Plaintiff despite being put on notice in writing that Plaintiff was
 2         represented by Counsel in violation of the Rosenthal Fair Debt Collection
 3         Practices Act (“RFDCPA” [Cal. Civ. C. §§ 1788-1788.32]), thereby invading
 4         Plaintiff’s privacy, and causing Plaintiff damages.
 5 2. The California legislature determined that unfair or deceptive collection practices

 6         undermine the public confidence which is essential to the continued functioning of
 7         the banking and credit system. The legislature further determined there is a need
 8         to ensure that debt collectors and debtors exercise their responsibilities to one
 9         another with fairness, honesty, and due regard for the rights of others. The
10         legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
11         Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
12         collectors from engaging in unfair or deceptive acts or practices in the collection
13         of consumer debts and to require debtors to act fairly in entering into and honoring
14         such debts. 1
15 3. The Telephone Consumer Protections Act (hereinafter referred to as “the TCPA”)

16         was designed to prevent calls like the ones described within this complaint, and to
17         protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints
18         about abuses of telephone technology – for example, computerized calls
19         dispatched to private homes – prompted Congress to pass the TCPA.” Mims v.
20         Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
21 4. In enacting the TCPA, Congress specifically found that “the evidence presented to

22         Congress indicates that automated or prerecorded calls are a nuisance and an
23         invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
24         Mims, 132 S. Ct., at 744.
25 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

26         calls similar to this one:
27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                         -2-
                                      BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.3 Page 3 of 13




 1

 2           The Telephone Consumer Protection Act … is well known for its provisions
             limiting junk-fax transmissions. A less-litigated part of the Act curtails the
 3           use of automated dialers and prerecorded messages to cell phones, whose
 4           subscribers often are billed by the minute as soon as the call is answered—
             and routing a call to voicemail counts as answering the call. An automated
 5           call to a landline phone can be an annoyance; an automated call to a cell
 6           phone adds expense to annoyance.
 7           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012)
 8

 9 6. Plaintiff makes the allegations contained herein on information and belief, except

10     as to those allegations regarding himself, which are made on personal knowledge.
11

12                            JURISDICTION AND VENUE
13 7. This action is based on Defendant’s violations of the RFDCPA found in California

14     Civil Code §§ 1788 - 1788.32; and the TCPA found in Title 47 of the United
15     States Code Section 227, et seq..
16 8. This Court has jurisdiction over Defendant, pursuant to 28 U.S.C. § 1331, as the

17     unlawful practices alleged herein involve a federal question under the TCPA.
18 9. This Court has jurisdiction over the Defendant, as the unlawful practices alleged

19     herein occurred in California, in the County of San Diego and violated
20     California’s Civil Code §§ 1788 - 1788.32.
21 10. This Court further has supplemental jurisdiction over Plaintiff’s California Causes

22     of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California state law
23     claims are so related to Plaintiff’s Federal TCPA claims in this action, that they
24     form part of the same case or controversy.
25 11. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

26     or some of the unlawful practices and violations of law alleged herein occurred
27     and are occurring in the County of San Diego, California. Furthermore,
28     Defendant regularly conducts business within State of California, County of San
                                               -3-
                            BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.4 Page 4 of 13




 1     Diego, and Plaintiff resides in San Diego County, California.
 2

 3                                           PARTIES
 4 12. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 5      the County of San Diego, in the State of California.
 6 13. Plaintiff is a natural person from whom a debt collector sought to collect a

 7      consumer debt which was due and owing or alleged to be due and owing from
 8      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ.
 9      Code §1788.2(h).
10 14. Defendant Barclays Bank Delaware (“BARCLAYS”) is a corporation organized

11      under the laws of the State of Delaware with its principal place of business at 125
12      South West Street, Wilmington, Delaware 19801. Defendant transacts business
13      throughout the State of California, including this judicial district. Defendant
14      BARCLAYS regularly attempts to collect through the use of the U.S. mail,
15      electronic communications, and telephones, “consumer debts” allegedly owed to
16      it, as that term is defined by Cal. Civ. Code §1788.2(f).
17 15. When individuals owe BARCLAYS debts for regular monthly payments on

18      consume credit card accounts, and other similar obligations, BARCLAYS
19      collects on those consumer debts owed to it through the mail, electronic
20      communications, and via the use of telephones, including an automated
21      telephone dialing system, whereby Defendant records said collection calls made
22      to debtors’ cellular telephone calls without a disclaimer and/or their permission.
23      Therefore, BARCLAYS is a “debt collector” as that term is defined by Cal. Civ.
24      Code §1788.2(c), and engages in “debt collection” as that term is defined by Cal.
25      Civ. Code §1788.2(b).
26 16. Defendant is, and all times mentioned herein, was a corporation and therefore

27      a “person,” as that term is defined by 47 U.S.C. § 153(39).
28 17. At all times relevant hereto, Defendant used, controlled and or operated an

                                                -4-
                             BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.5 Page 5 of 13




 1      “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
 2      U.S.C. § 227(a)(1) and/or placed calls to Plaintiff’s cellular telephone using an
 3      automated or prerecorded voice (“Recorded Voice”) as that term is defined in 47
 4      U.S.C. § 227(b)(1)(A).
 5   18. This case involves money, property, or their equivalent, due or owing or alleged
 6      to be due or owing from a natural person by reason of a consumer credit
 7      transaction. Thus, this action arises out of a “consumer debt” and “consumer
 8      credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
 9

10                               GENERAL ALLEGATIONS
11   19. Plaintiff realleges and incorporates by reference all preceding paragraphs,
12      inclusive, as if fully set forth herein.
13   20. On January 5, 2016, and again on September 1, 2017, Plaintiff was issued two
14      separate consumer credit card accounts by Defendant BARCLAYS.
15   21. Plaintiff made payments toward the aforementioned BARCLAYS credit card
16      accounts when he took them out, and maintained good standing until April of
17      2020, when unfortunately, Plaintiff fell on financial hardship and was unable to
18      maintain the regular monthly payments.
19   22. Upon going into default on said BARCLAYS’ credit card accounts, agents for
20      BARCLAYS called Plaintiff multiple times and requested payment through the
21      use of an ATDS and/or a Recorded Voice, often 2-3 times per day, almost every
22      single day.
23 23. The aforementioned collection calls were made to Plaintiff’s cellular telephone.

24 24. Plaintiff sought out and retained an attorney to represent him with regards to the

25      debts allegedly owed to BARCLAYS.
26   25. On September 26, 2020, Plaintiff spoke with an agent of BARCLAYS for over 3
27       minutes, whereby he provided the name, telephone number, and contact
28       information for his attorney. He further explained to said representative that he
                                                -5-
                             BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.6 Page 6 of 13




 1      would be filing bankruptcy, that he retained counsel regarding BARCLAYS’
 2      debts, and further instructed said representative for the calls to stop, and in doing
 3      so he specifically revoked any prior consent to call him via an ATDS and/or
 4      recorded voice. The representative assured Plaintiff that he had notated his file,
 5      and that the calls would stop, as the next agent would see on the file his notation,
 6      thus directing them to cease calling.
 7 26. However, despite said agent of BACLAYS’ assurances, and despite Plaintiff’s

 8      telephone call, whereby he clearly orally revoked consent to call him via the use
 9      of an ATDS, and further informed BARCLAYS he was represented by Counsel,
10      the collection calls from Defendant to Plaintiff continued unabated.
11 27. On October 16, 2020, Leopoldo Sanchez (a paralegal at Plaintiff’s Counsel’s

12      office), after receiving an email from Plaintiff complaining of the incessant
13      collection calls, telephoned BARCLAYS and after an extended hold, spoke with
14      an agent, whereby Mr. Sanchez provided Plaintiff’s information, provided
15      Plaintiff’s Counsel’s contact information, and directed BARCLAYS to cease all
16      further collection calls to Plaintiff.
17 28. Further, on October 16, 2020, Attorney Brett Bodie, an associate attorney at

18      Plaintiff’s Counsel’s office, drafted and mailed a Cease and Desist letter,
19      whereby Mr. Bodie stated in writing that Plaintiff was revoking consent to call
20      him via the use of an ATDS, that that Plaintiff had retained Counsel, and that
21      BARCLAYS needed to cease calling Plaintiff pursuant to the RFDCPA
22      (“Letter”). Said Letter clearly informed BARCLAYS that Plaintiff was
23      represented by Counsel, thus said Letter constituted written notice pursuant to
24      Cal. Civ. Code §§ 1788.14(c) that Plaintiff was represented by an attorney with
25      respect to any debt allegedly owed to or serviced by Defendant, and request was
26      thereby made that all communications regarding this alleged consumer debt must
27      be directed exclusively to Plaintiff’s attorney, and said Letter clearly revoked any
28      prior consent to contact Plaintiff via the use of an automated dialing system
                                                -6-
                             BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.7 Page 7 of 13




 1      phone, text, or other method, including but not limited to calls with a pre-
 2      recorded or automated voice messages.
 3 29. Despite Defendant receiving receipt of the Plaintiff’s Attorney’s Letter dated

 4     October 16, 2020, Defendant continued to call Plaintiff’s cellular telephone and
 5     request payments through the use of an ATDS and/or a Recorded Voice, often 2-3
 6     times per day, almost every single day.
 7 30. Between September 2020 and November of 2020, Plaintiff would pick up the

 8     phone often, yet the collection calls made by BARCLAYS were usually made by
 9     an automated dialer and merely contained a robotic voice recording when he
10     answered, therefore when he would answer the calls it would merely be a
11     recording. However, occasionally over that time period, Plaintiff would answer
12     his cellular telephone and there would be a live representative of BARCLAYS on
13     the line. On those occasions, he repeatedly informed the representative of
14     BARCLAYS that he had retained Counsel, and told them to stop calling him.
15     Further, Plaintiff orally revoked BARCLAYS’ alleged consent to call him via the
16     use of an ATDS on the September 26, 2020 phone call referenced above.
17 31. On November 12, 2020, Plaintiff’s Counsel sent via fax and U.S. Mail, yet another

18     letter titled: “Final Warning” (“2nd Letter”), which clearly informed BARCLAYS
19     once again that Plaintiff was represented by Counsel, thus said letter constituted
20     written notice pursuant to Cal. Civ. Code §§ 1788.14(c) that Plaintiff was
21     represented by an attorney with respect to any debt allegedly owed to or serviced
22     by Defendant, and request was thereby made that all communications regarding
23     this alleged consumer debt shall be directed exclusively to Plaintiff’s attorney.
24     Said 2nd Letter clearly revoked any prior consent to contact Plaintiff via the use of
25     an automated dialing system phone, text, or other method, including but not
26     limited to calls with a pre-recorded or automated voice messages.
27   32. However, despite receipt of the October 16, 2020 and November 12, 2020 letters
28      referenced above, as well as multiple oral notices via Plaintiff and Leopoldo
                                               -7-
                            BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.8 Page 8 of 13




 1      Sanchez that Plaintiff had revoked consent to be called via an ATDS and had
 2      retained counsel regarding the subject debt, representatives of BARCLAYS have
 3      continued to call Plaintiff in excess of one-hundred (100) times on his cellular
 4      telephone via the use of and ATDS and/or Pre-Recorded Voice message.
 5 33. Defendant has called Plaintiff over one-hundred (100) times in total, after receipt

 6      in writing and orally of notice that Plaintiff revoked any prior consent to call
 7      Plaintiff via the use of an ATDS and/or Recorded Voice, had retained Counsel
 8      for any debts owed to BARCLAYS, and an explicit warning that all direct
 9      contact with Plaintiff should cease pursuant to the RFDCPA.
10 34. Further, Plaintiff spoke to agents for BARCLAYS on more than one occasion

11      and stated that they should not be calling him on his cellular telephone, and
12      reiterated that he had retained Counsel who had sent Cease and Desist Letters to
13      BARCLAYS.
14 35. In said telephone calls, Plaintiff orally revoked any alleged prior consent to call

15      Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
16      revocation, agents for the Defendant continued to call Plaintiff using an ATDS
17      and/or Recorded Voice
18 36. Despite having received Plaintiff’s letters sent to Defendant’s registered

19      corporate address, BARCLAYS continues to call Plaintiff to date, often multiple
20      times per day in rapid succession, which is indicative of a computerized ATDS.
21 37. BARCLAYS, or its agents or representatives, have contacted Plaintiff on his

22      cellular telephone over one-hundred (100) times since September 26, 2020,
23      including through the use of an ATDS and/or Recorded voice as those terms are
24      defined in 47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
25 38. Many of the Defendant’s calls to Plaintiff after receiving the letter contained an

26      “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
27 39. The multiple calls made by Defendant or its agents after September 26, 2020

28      were therefore made in violation of 47 U.S.C. § 227(b)(1).
                                               -8-
                            BENNETT vs. BARCLAYS, - Complaint For Damages
 Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.9 Page 9 of 13




 1   40. Despite receipt of Plaintiff’s Attorney’s letters sent to Defendant’s corporate
 2      mailing address, verbal notice from Plaintiff and Mr. Sanchez on multiple
 3      occasions to cease calling Plaintiff’s cellular telephone via the use of an ATDS
 4      and/or Recorded Voice, all of which provided irrefutable notice that Plaintiff had
 5      revoked consent to call his cellular telephone by any means and that she had
 6      retained Counsel regarding these alleged debts, Defendant continues to contact
 7      Plaintiff repeatedly to date.
 8

 9                                   CAUSES OF ACTION
10

11                                                 I.
12                               FIRST CAUSE OF ACTION
13        Violations of California Rosenthal Fair Debt Collection Practices Act
14                           (California Civil Code § 1788.14(c))
15   41. Plaintiff realleges and incorporates by reference all preceding paragraphs,
16      inclusive, as if fully set forth herein.
17   42. When Plaintiff’s Counsel sent the cease and desist letters to BARCLAYS,
18      Defendant BARCLAYS was aware, or reasonably should have been aware, that
19      Plaintiff was represented by an attorney.
20   43. When Plaintiff orally stated to representatives for BARCLAYS that he was
21      represented by Counsel, BARCLAYS was aware, or reasonably should have
22      been aware, that Plaintiff was represented by an attorney, and that Plaintiff was
23      exerting his rights not to be contacted directly regarding this debt.
24   44. Cal. Civ. Code §1788.14(c) provides in relevant part,
25           No debt collector shall collect or attempt to collect a consumer debt
             by means of the following practices:
26
             (c) Initiating communications, other than statements of account,
27           with the debtor with regard to the consumer debt, when the debt
             collector has been previously notified in writing by the debtor's
28           attorney that the debtor is represented by such attorney with respect
             to the consumer debt and such notice includes the attorney's name
                                                -9-
                             BENNETT vs. BARCLAYS, - Complaint For Damages
Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.10 Page 10 of 13




 1           and address and a request by such attorney that all communications
             regarding the consumer debt be addressed to such attorney, unless
 2           the attorney fails to answer correspondence, return telephone calls,
             or discuss the obligation in question. This subdivision shall not
 3           apply where prior approval has been obtained from the debtor's
             attorney, or where the communication is a response in the ordinary
 4           course of business to a debtor's inquiry.
 5 45. By calling Plaintiff on his cellular phone one-hundred (100) times after receipt of

 6      the letters from Plaintiff’s Counsel, BARCLAYS violated Cal. Civ. Code
 7      §1788.14(c).
 8 46. As a result of the constant collection calls by BARCLAYS, Plaintiff has

 9     experienced anxiety, fear and uneasiness, has had difficulty sleeping, and has at
10     times been unable to calm down as the constant and harassing collection calls by
11     BARCLAYS are overwhelming. Therefore, Plaintiff has suffered emotional
12     distress as a result of Defendant’s violations of Cal. Civ. Code §1788.14(c).
13

14                                                 II.
15                              SECOND CAUSE OF ACTION
16                             Negligent Violations of the TCPA
17                                    (47 U.S.C. § 227 Et. Seq.)
18 47. Plaintiff realleges and incorporates by reference all preceding paragraphs,

19      inclusive, as if fully set forth herein.
20 48. Through the letters from Plaintiff’s Counsel, and orally, Plaintiff revoked any

21      alleged consent for BARCLAYS or its agents or representatives to call Plaintiff
22      on his cellular telephone via the use of an ATDS and/or Recorded Voice.
23 49. The foregoing acts and omissions of BARCLAYS constitutes numerous and

24      multiple negligent violations of the TCPA, including but not limited to each and
25      every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
26 50. As a result of BARCLAYS’ negligent violations of 47 U.S.C. §227, et. seq.,

27      Plaintiff is entitled to an award of $500 in statutory damages, for each and every
28      violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                                               - 10 -
                             BENNETT vs. BARCLAYS, - Complaint For Damages
Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.11 Page 11 of 13




 1   51. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
 2       the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 3

 4                                             III.
 5                               THIRD CAUSE OF ACTION
                        Knowing and/or Willful Violations of the TCPA
 6
                                     (47 U.S.C. § 227 Et. Seq.)
 7   52. Plaintiff realleges and incorporates by reference all preceding paragraphs,
 8       inclusive, as if fully set forth herein.
 9   53. Through the letters sent by Plaintiff’s Counsel, and oral notice from Plaintiff,
10       Plaintiff revoked any alleged consent for the BARCLAYS or its agents or
11       representatives to call Plaintiff on his cellular telephone via the use of an ATDS
12       and/or Recorded Voice.
13   54. The foregoing acts of the BARCLAYS constitute numerous and multiple
14       knowing and/or willful violations of the TCPA, including but not limited to each
15       and every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
16   55. Therefore, since BARCLAYS or its agents or representatives continued to call
17       Plaintiff despite indisputably being informed not to call Plaintiff on multiple
18       occasions through multiple different means, and that Plaintiff had revoked any
19       alleged prior consent to call Plaintiff’s cellular telephone via the use of an ATDS
20       and/or Recorded Voice, BARCLAYS’ acts were willful.
21   56. As a result of BARCLAYS’ knowing and/or willful violations of 47 U.S.C.
22       §227, et. seq., the Plaintiff is entitled to an award of $1,500 in statutory damages,
23       for each and every one of their over one-hundred (100) violations, pursuant to 47
24       U.S.C. § 227(b)(3)(C).
25   57. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
26       the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
27

28

                                                - 11 -
                              BENNETT vs. BARCLAYS, - Complaint For Damages
Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.12 Page 12 of 13




 1                                PRAYER FOR RELIEF
 2        WHEREFORE, Plaintiff having set forth the claims for relief against
 3 Defendant BARCLAYS herein, respectfully request this Court enter a

 4 Judgment against Defendant as follows:

 5 a. As to the First Cause of Action, an award of actual damages pursuant to Cal. Civ.

 6     Code §1788.30(a) according to proof.
 7 b. As to the First Cause of Action, an award of statutory damages of $1,000.00

 8     pursuant to Cal. Civ. Code §1788.30(b).
 9 c. As to the First Cause of Action, an award of reasonable attorney’s fees and costs

10     pursuant to Cal. Civ. Code §1788.30(c).
11 d. As to the Second Cause of Action, $500 in statutory damages for each and every

12     one of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), pursuant to 47
13     U.S.C. § 227(b)(3)(B).
14 e. As to the Second Cause of Action, injunctive relief prohibiting such conduct in the

15     future pursuant to 47 U.S.C. § 227(b)(3)(A);
16 f. As to the Third Cause of Action, $1,500.00 in statutory damages for each and

17     every one of Defendant’s one-hundred (100) knowing and/or willful violations of
18     47 U.S.C. § 227(b)(1) totaling actual damages in excess of $150,000.00 in
19     statutory damages for said willful and/or knowing 100+ violations of the TCPA,
20     pursuant to 47 U.S.C. § 227(b)(3)(C).
21 g. For such other and further relief as the Court may deem just and proper.

22

23

24 Dated: November 20, 2020                 By:    /s/ Ahren A. Tiller________
                                                   Ahren A. Tiller, Esq.
25                                                 BLC Law Center, APC
                                                   Attorneys for Plaintiff
26                                                 BRYAN BENNETT
27

28

                                             - 12 -
                           BENNETT vs. BARCLAYS, - Complaint For Damages
Case 3:20-cv-02263-BEN-KSC Document 1 Filed 11/20/20 PageID.13 Page 13 of 13




 1                               DEMAND FOR JURY TRIAL
 2
             Pursuant to the Seventh Amendment to the Constitution of the United States of
 3
     America, Plaintiff is entitled to, and demands a trial by jury on all issues triable by
 4
     jury.
 5

 6
     Dated: November 20, 2020                  By:    /s/ Ahren A. Tiller
 7                                                    Ahren A. Tiller, Esq.
                                                      BLC Law Center, APC
 8                                                    Attorneys for Plaintiff
                                                      BRYAN BENNETT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 13 -
                              BENNETT vs. BARCLAYS, - Complaint For Damages
